  



 



Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 2

 

dated as of August 26, 2016

 

to

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of October 28, 2015

 

THIS AMENDMENT NO. 2 (this “Amendment”) is made as of August 26, 2016 by and
among Aceto Corporation (the “Borrower”), Aceto Agricultural Chemicals
Corporation, Rising Pharmaceuticals, Inc. and Pack Pharmaceuticals, LLC
(collectively with the Borrower, the “Loan Parties”), the financial institutions
listed on the signature pages hereof and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), under that certain Amended
and Restated Credit Agreement dated as of October 28, 2015 by and among the Loan
Parties, the Lenders, the Syndication Agent and the Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.

 

WHEREAS, the Borrower has requested that the Required Lenders and the
Administrative Agent agree to a certain amendment to the Credit Agreement;

 

WHEREAS, the Loan Parties, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Loan Parties, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.           Amendment to the Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement is hereby amended as follows:

 

(a)          Section 1.01 of the Credit Agreement is amended to add the
following definitions thereto in the appropriate alphabetical order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

 

 



 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b)          The definition of “Defaulting Lender” set forth in Section 1.01 of
the Credit Agreement is amended to amend and restate clause (d) thereof to read
as “(d) has become the subject of (A) a Bankruptcy Event or (B) a Bail-In
Action”.

 

(c)          Section 2.20 of the Credit Agreement is amended to add the words
“or a Bail-In Action” immediately after the words “a Bankruptcy Event” appearing
therein.

 

(d)          Article III of the Credit Agreement is amended to add a new Section
3.22 thereto immediately at the end thereof as follows:

 

“SECTION 3.22. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.”

 

(e)          Section 6.14 of the Credit Agreement is amended to restate the
first proviso appearing therein in its entirety as follows:

 

“provided (a) if (i) no Default or Event of Default has occurred and is
continuing or would arise after giving effect (including giving effect on a pro
forma basis) thereto, and (ii) at the time of and immediately after giving
effect (including giving effect on a pro forma basis) thereto the Borrower is in
compliance with the financial covenants set forth in Section 6.12(a), (b) and
(c), the Borrower may make quarterly dividends and distributions to its
shareholders which have been approved by the Board of Directors of the Borrower,
consistent with past practices of the Borrower prior to the Effective Date, (b)
if (i) no Default or Event of Default has occurred and is continuing or would
arise after giving effect (including giving effect on a pro forma basis)
thereto, (ii) at the time of and immediately after giving effect (including
giving effect on a pro forma basis) thereto (A) the Borrower is in compliance
with the financial covenants set forth in Sections 6.12(a), (b) and (c) and (B)
(I) the Total Net Leverage Ratio is less than or equal to a ratio equal to
(x) the numerator of the maximum Total Net Leverage Ratio permitted under
Section 6.12(a) at such time minus 0.25 to (y) 1.00, and (II) the Senior Secured
Net Leverage Ratio is less than or equal to a ratio equal to (x) the numerator
of the maximum Senior Secured Net Leverage Ratio permitted under Section 6.12(b)
at such time minus 0.25 to (y) 1.00, the Borrower may make repurchases of its
capital stock, (c) any wholly-owned Domestic Subsidiary of the Borrower may make
dividends or distributions to its shareholders or members, and (d) any Foreign
Subsidiary at least 70% of the outstanding Equity Interests of which is owned by
the Borrower and/or its Subsidiaries may make dividends or distributions to its
shareholders or members”

 

 2 

 

 

(f)          Article IX of the Credit Agreement is amended to add a new Section
9.20 thereto immediately at the end thereof as follows:

 

“SECTION 9.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

2.           Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the following conditions precedent:

 

(a)          The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Loan Parties, the Required Lenders, the Issuing
Banks, the Swingline Lender and the Administrative Agent.

 

(b)          The Administrative Agent shall have received for the account of
each Lender party hereto that delivers its executed signature page to this
Amendment by no later than the date and time specified by the Administrative
Agent, an amendment fee in an amount equal to $5,000.

 

 3 

 

 

(c)          The Administrative Agent shall have received payment and/or
reimbursement of the Administrative Agent’s and its affiliates’ fees and
out-of-pocket expenses (including, to the extent invoiced, reasonable fees,
charges and disbursements of counsel for the Administrative Agent) in connection
with the Loan Documents and required to be paid pursuant to the Credit
Agreement.

 

3.           Representations and Warranties of the Loan Parties. Each Loan Party
hereby represents and warrants as follows:

 

(a)          This Amendment and the Credit Agreement as modified hereby
constitute legal, valid and binding obligations of such Loan Party and are
enforceable against such Loan Party in accordance with their terms except to the
extent that enforcement may be limited by applicable bankruptcy, reorganization,
moratorium, insolvency and similar laws affecting creditors’ rights generally or
by equitable principles of general application, regardless of whether considered
in a proceeding in equity or at law.

 

(b)          As of the date hereof and after giving effect to the terms of this
Amendment, (i) the representations and warranties of the Loan Parties set forth
in the Loan Documents, as amended hereby, are true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) with the same effect as
though made on and as of the date of this Amendment (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date) and (ii) no Default or Event of Default has occurred and is
continuing.

 

4.           Reference to and Effect on the Credit Agreement.

 

(a)          Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

 

(b)          Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect.

 

(c)          Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, the Loan Documents
or any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

(d)          This Amendment is a Loan Document under (and as defined in) the
Credit Agreement.

 

5.           Consent and Reaffirmation. Without in any way establishing a course
of dealing by the Administrative Agent or any Lender, each of the undersigned
Loan Parties consents to the Amendment and reaffirms the terms and conditions of
the Credit Agreement, the Security Agreement, the Pledge Agreement and any other
Loan Document executed by it and acknowledges and agrees that the Credit
Agreement, the Security Agreement, the Pledge Agreement and each and every such
Loan Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed.

 

6.           Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
New York.

 

 4 

 

 

7.           Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

8.           Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

[Signature Pages Follow]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

  ACETO CORPORATION,     as the Borrower           By: /s/ Douglas A. Roth    
Name: Douglas A. Roth     Title: Chief Financial Officer/Senior VP              
ACETO AGRICULTURAL CHEMICALS CORPORATION,     as a Loan Party               By:
/s/ Douglas A. Roth     Name: Douglas A. Roth     Title: Vice President        
      RISING PHARMACEUTICALS, INC.,     as a Loan Party               By: /s/
Douglas A. Roth     Name: Douglas A. Roth     Title: Vice President            
  PACK PHARMACEUTICALS, LLC,     as a Loan Party               By: /s/ Douglas
A. Roth     Name: Douglas A. Roth     Title: Vice President  

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 28, 2015

Aceto Corporation

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,     individually as a Lender, as the Swingline
Lender, as an Issuing Bank and as Administrative Agent               By: /s/
Anthony Abbate     Name: Anthony Abbate     Title: Authorized Officer  

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 28, 2015

Aceto Corporation

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,     individually as a Lender and as an
Issuing Bank               By: /s/ Michael Zick     Name: Michael Zick    
Title: Vice President  

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 28, 2015

Aceto Corporation

 

 

 

 

  CITIBANK, N.A.,     as a Lender               By: /s/ Stuart N. Berman    
Name: Stuart N. Berman     Title: Authorized Signatory  

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 28, 2015

Aceto Corporation

 

 

 

 

  CAPITAL ONE NATIONAL ASSOCIATION,     as a Lender               By: /s/ Paul
Darrigo     Name: Paul Darrigo     Title: Senior Vice President  

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 28, 2015

Aceto Corporation

 

 

